COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 MARTHA H. SANCHEZ,                                            No. 08-15-00088-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            109th District Court
                                               §
 HUGO C. BALDERRAMA AND                                     of Andrews County, Texas
 MERIKA H. SANCHEZ,                            §
                                                                  (TC # 18,405)
                       Appellees.              §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.     We therefore affirm the judgment of the court below.       We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 8TH DAY OF FEBRUARY, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating